       Case 9:20-cv-00015-DWM Document 14 Filed 10/27/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                         MISSOULA DIVISION


BRENDA ZEMLISKA,                                   CV 20--15-M-DWM

                    Plaintiff,

       vs.                                                ORDER

LOWE'S HOME CENTERS, LLC,

                    Defendant.


     The parties having filed a joint motion for dismissal pursuant to Rule 41(a),

     IT IS ORDERED that the above-captioned cause is DISMISSED WITH

PREJUDICE, each party to pay its own costs. All pending motions are MOOT and

all deadlines are VACATED. The jury trial set for March 1, 2021, is VACATED.

     DATED this    ~7'-aay of October, 2020.
                                                         -
                                     Donald W. olloy, District Judge
                                     United State District Court
